DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of anti-inflammatory agent in the reply filed on 1/24/2021 is acknowledged. Claims 38-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cerritelli et al., “Aggregation Behavior of Polyethylene glycol-bl-propylene sulfide) Di-and Triblock Copolymers in Aqueous Solution”, Langmuir, 2009. 25(19): p. 11328-11335, cited parent application 15/637,333, in view of Charo et al. “Anti-inflammatory therapeutics for the treatment of atherosclerosis” Nat Rev Drug Discov. 2011 May ; 10(5): 365–376, cited parent application 15/637,333. 
Cerritelli discloses the aggregation behavior in aqueous solution of PEG-PPS di and tri-block amphiphilic copolymers which were used to entrap hydrophobic dyes (pyrene, fluorescein) and notes the polymers could be exploited as carriers for hydrophilic and hydrophobic therapeutics. See entire disclosure, especially abstract, page 11330 left col. (Fluorescence measurements) and page 11333 right col. last 
Cerritelli does not teach providing the PEG-PPS block copolymer vesicle to patients suffering from cardiovascular disease nor does this reference teach encapsulation of an anti-inflammatory.
Charo is used for the disclosure within that several anti-inflammatories were known to be useful in decreasing vascular inflammation in atherosclerosis. See entire disclosure, especially abstract, paragraph bridging pages 4-5 and table 3. 
Since Cerritelli teaches that numerous types of hydrophilic and hydrophobic drugs can be encapsulated within PEG-PPS one of ordinary skill in the art would have a high expectation of success in encapsulating anti-inflammatory drugs and using them for their known ability in treating arteriosclerosis. Reason to make such a modification would be to produce a nanoparticle for treatment of arteriosclerosis with the noted .
Claim 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbell et al. (US 2010/0055189) in view of Drew et al. “Cyclosporine treatment reduces early atherosclerosis in the cholesterol-fed rabbit”, Atherosclerosis 116 (1995) 181-189 in view of Attur et al. “Differential anti-inflammatory effects of immunosuppressive drugs: Cyclosporin, rapamycin and FK-506 on inducible nitric oxide synthase, nitric oxide, cyclooxygenase-2 and PGE2 production”, Inflamm. res. 49 (2000) 020–026. 
Hubbell teaches nanoparticles for immunotherapy, including micelle particles of PEG-PPS capable of carrying numerous immunotherapeutic agentS including cyclosporine A. See entire disclosure especially [0012],[0014],[0018],[0084],[0094], [0108],[0127] and claims Regarding the functional limitation in the claims that the polymersome targets dendritic cells within the subject, since the PEG-PPS copolymer is within the claimed scope it follows it will also be capable of targeting dendritic cells when administered to the subject in the same manner. Regarding claim 34, Hubbell is silent with respect to the specific number of repeat units claimed, however the preparation of copolymer having variable amount of monomer with varying molecular weight is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not 
Hubbell does not teach using the particles to treat cardiovascular disease including atherosclerosis. 
Drew is used only for the disclosure within that cyclosporine was known to reduce atherosclerosis. See entire disclosure, especially abstract. Attur is used only for the disclosure within that cyclosporine is an anti-inflammatory affect. See entire disclosure especially abstract.
Since Hubbell teaches PEG-PPS micelles for delivery of cyclosporine and Drew teaches this immunotherapeutic was useful in treating atherosclerosis one of ordinary skill would have a very high expectation of success using PEG-PPS nanoparticles to treat atherosclerosis with predictable results. Obviousness stems from the notion that the combination of art known elements that, when combined, do no more than serve their art-recognized functions is obvious. The instant claims are a combination of known a known nanoparticle and active agent and using it to treat known conditions treatable by it. The result is, as expected, a PEG-PPS cyclosporine nanoparticle capable of treating arteriosclerosis. Applying these ideas to Hubbell is no more than following the suggestions or teachings of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 29-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,821,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent is completely encompassed by the pending claims. That is the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JAMES W ROGERS/Primary Examiner, Art Unit 1618